DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 have been reviewed and are under consideration by this office action.
	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202110289562.2 filed on 03/12/2021.

Drawings
The drawings submitted on 10/08/2021 have been reviewed and are considered acceptable.

Specification
The specification filed on 10/08/2021 has been reviewed and accepted.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-9 is/are directed to a method which is a statutory category. 
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claim 1 recite a series of steps for balancing bikes in a ride share program:
A bike sharing rebalancing optimization method based on an adaptive neighborhood search algorithm, comprising the following steps: 
step 1: constructing, based on locations of shared bikes, users' travel demands, and demand locations to which a vehicle transports the shared bikes, a bike sharing rebalancing model aiming to minimize rebalancing costs; and (evaluation)
step 2: designing an adaptive operator selection mechanism based on a rebalancing time, pickup-and-delivery actions, and a capacity limit of the vehicle in the bike sharing rebalancing model, and constructing the adaptive neighborhood search algorithm based on the fusion of a large neighborhood search algorithm and a neighborhood search algorithm, and solving the bike sharing rebalancing model to obtain an optimal rebalancing route of each vehicle; (evaluation)
wherein the large neighborhood search algorithm is composed of a perturbation process and a repair process, the perturbation process is used to delete demand locations on the rebalancing route of the vehicle in the bike sharing rebalancing model, to provide space for improvement of the rebalancing route of the vehicle, and the repair process is used to reinsert the demand locations deleted by the perturbation process into the rebalancing route of the vehicle, to reduce the rebalancing costs in the bike sharing rebalancing model; and (evaluation)
 the neighborhood search algorithm is composed of a neighborhood search process, and the neighborhood search process is used to swap the demand locations repaired by the repair process on the rebalancing route of the vehicle, to reduce the rebalancing costs in the bike sharing rebalancing model. (evaluation)
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion). The claims are directed towards creating a model to optimize bike sharing rebalancing actions. The creation of the model is a concept capable of being performed in the human mind (i.e. pen and paper).
Further the claims would also fall into the grouping of “Certain methods of organizing human activity” — commercial or legal interactions (including marketing or sales activities or behaviors). The concept of determining routes and product locations would be a marketing or sales behavior under the broadest reasonable interpretation of the claims as the claims are directed towards minimizing cost while determining routes and locations of bikes for a sharing program.
Lastly, the claims are further directed towards “Mathematical Concepts” – (mathematical relationships and calculations). The process of creating and implementing a model based on locations of shared bikes, users' travel demands, and demand locations to which a vehicle transports the shared bikes, rebalancing time, pickup-and-delivery actions, and a capacity limit of the vehicle are mathematical concepts.
The Examiner notes that the claims do not recite any additional elements and as such no further analysis is necessary regarding the independent claim.
Regarding Claims 2-9. The claims further narrow the concepts surrounding the abstract idea recited in the independent claim. The claims do not recite any additional elements and as such further analysis is necessary regarding the independent claim.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over C. Lv, C. Zhang and K. Lian, "A hybrid variable neighborhood search algorithm based on grouping strategies for the static bike sharing re-positioning problem," 2020 International Conference on Urban Engineering and Management Science (ICUEMS), 2020, pp. 454-459, doi: 10.1109/ICUEMS50872.2020.00101. (Year: 2020); herein after referred to as “Lv.”
Regarding Claim 1. Lv teaches: A bike sharing rebalancing optimization method based on an adaptive neighborhood search algorithm, comprising the following steps: step 1: constructing, based on locations of shared bikes, users' travel demands, and demand locations to which a vehicle transports the shared bikes, a bike sharing rebalancing model aiming to minimize rebalancing costs; and (See Lv, [pg. 454, para. 3]; The re-positioning operation aims to remove surplus bikes from certain stations and add needed bikes to insufficient stations. To this purpose, standard vehicles are employed to leave the depots with initial loads of sharing-bikes, pickup or deliver designated number of bikes to the demanding bikesharing stations, and finally return to the original depots. Minimizing traveling cost is of primary concern in planning repositioning operations and is therefore considered in most existing studies of the bike sharing re-positioning problem (BSRP). On the other hand, inventory costs rise significantly in large-scale BSSs [1,2] but has not received much attention from the literature. In this paper, we attempt to fill the gap by considering a comprehensive objective function aiming to minimize both traveling cost and inventory cost in BSRPs and further see Lv, [pg. 456, para. 4]; We first classify the stations into three categories: drop-off stations, pick-up stations and balanced stations. Balanced stations are not allowed to be visited. Then, the drop-off stations and the pick-up stations are formed into two chains, respectively. The chains are cut into several sub-chains using a cut-off procedure. The supply-demand-based groups are constructed by pairing between the drop-off sub-chains and pick-up subchains with smallest distance).
step 2: designing an adaptive operator selection mechanism based on a rebalancing time, pickup-and-delivery actions, and a capacity limit of the vehicle in the bike sharing rebalancing model, and constructing the adaptive neighborhood search algorithm based on the fusion of a large neighborhood search algorithm and a neighborhood search algorithm, and solving the bike sharing rebalancing model to obtain an optimal rebalancing route of each vehicle; (See LV, [pg. 455, abstract]; The operation aims to remove excess bike inventories from surplus stations and add needed bikes to insufficient stations in order to minimize both traveling cost and inventory cost. A hybrid variable neighborhood search (VNS) algorithm based on two grouping strategies is proposed to solve the static bike sharing re-positioning problem (s-BSRP). The two grouping strategies, namely, geolocation-based grouping and supply-demand-based grouping, are designed to construct station groups. Vehicle routes within each group and among groups are improved using a variable neighborhood search algorithm with local search, for which several neighborhood structures are designed and further see Lv, [456, para. 15]; The proposed local search operators are for optimization of the temp-solution after VNS algorithm. It mainly operates between stations in different groups and swapping turns out to be the most suitable mechanism and further see LV, [pg. 455, para.6]; The re-positioning operation is to drive the standard vehicle from the depot, pick up or drop off bikes at bike-sharing stations to satisfy their corresponding target demands and finally return to the depot, while minimizing traveling and inventory costs. 
wherein the large neighborhood search algorithm is composed of a perturbation process and a repair process, the perturbation process is used to delete demand locations on the rebalancing route of the vehicle in the bike sharing rebalancing model, to provide space for improvement of the rebalancing route of the vehicle, (See Lv, [pg. 456, para. 1]; The objective function consists of three parts: the travel cost, the inventory cost and the fixed cost of vehicle. Equation (2) and (3) forbid self-visits and visits of zero demand stations respectively. Equation (4) ensures that the station with demand should be visited once. Equation (5) requires that the vehicle visiting station 􀝆 must leave it. Equation (6) makes sure that a vehicle must leave the depot if it is sent to visit any station. Equation (7) ensures that the vehicle leaving the depot should return to it. Equation (8) defines the flow constraint at each station and (9) makes sure that the load of the vehicle never exceeds its capacity Q. Equation (10) is the sub-tour elimination constraint). The Examiner notes that Lv forbids visits to zero demand stations (i.e. deleting stations). The Examiner further notes that LV discloses grouping stations (i.e. adding and removing) to determine the combination of locations that create the lowest costs as seen below.
 and the repair process is used to reinsert the demand locations deleted by the perturbation process into the rebalancing route of the vehicle, to reduce the rebalancing costs in the bike sharing rebalancing model; and (See Lv, pg. 456, para. 2]; This grouping strategy is based on the geolocation between bike-sharing stations. We first obtain the coordinates of all the stations and calculate their relative distances. Then the grouping procedure begins with each station in an individual group, the groups with smaller relative distance are more likely to be combined into one group. During every combination, we make two calculations, one is the cost of the two groups before the combination, the other is the cost of the combined group. The grouping procedure stops when it is not possible to find a combination with lower cost). The Examiner notes that Lv removes and adds stations to optimize the travel costs.
 the neighborhood search algorithm is composed of a neighborhood search process, and the neighborhood search process is used to swap the demand locations repaired by the repair process on the rebalancing route of the vehicle, to reduce the rebalancing costs in the bike sharing rebalancing model. (See Lv, [pg. 456, para. 2]; This grouping strategy is based on the geolocation between bike-sharing stations. We first obtain the coordinates of all the stations and calculate their relative distances. Then the grouping procedure begins with each station in an individual group, the groups with smaller relative distance are more likely to be combined into one group. During every combination, we make two calculations, one is the cost of the two groups before the combination, the other is the cost of the combined group. The grouping procedure stops when it’s not possible to find a combination with lower cost). The Examiner notes that Lv removes and adds stations to optimize the travel costs.
	Regarding Claim 8, Lv further teaches: The bike sharing rebalancing optimization method based on an adaptive neighborhood search algorithm according to claim 1, wherein step 2 further comprises: constructing termination conditions of the adaptive neighborhood search algorithm based on calculation duration and a calculation effect of the adaptive neighborhood search algorithm during execution, and if one of the termination conditions is met during the execution of the adaptive neighborhood search algorithm, returning a current rebalancing route of the vehicle; otherwise, substituting the rebalancing route of the vehicle into the adaptive neighborhood search algorithm again for calculation until one of the termination condition is met, and obtaining the rebalancing route of the vehicle after termination. (See Lv, [pg. 456, para. 2]; This grouping strategy is based on the geolocation between bike-sharing stations. We first obtain the coordinates of all the stations and calculate their relative distances. Then the grouping procedure begins with each station in an individual group, the groups with smaller relative distance are more likely to be combined into one group. During every combination, we make two calculations, one is the cost of the two groups before the combination, the other is the cost of the combined group. The grouping procedure stops when it’s not possible to find a combination with lower cost). The Examiner notes that Lv teaches substituting locations until the lowest cost conditions are met, the first condition being the group having the lowest cost and the second condition being all combined groups having the lowest cost).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over C. Lv, C. Zhang and K. Lian, "A hybrid variable neighborhood search algorithm based on grouping strategies for the static bike sharing re-positioning problem," 2020 International Conference on Urban Engineering and Management Science (ICUEMS), 2020, pp. 454-459, (Year: 2020); (herein after referred to as “Lv”) in view of R. Hu, Z. Zhang, X. Ma and Y. Jin, "Dynamic Rebalancing Optimization for Bike-Sharing System Using Priority-Based MOEA/D Algorithm," in IEEE Access, vol. 9, pp. 27067-27084, 2021; (herein after referred to as “Hu”).
Regarding Claim 3, While Lv teach rebalancing optimization methods, adaptive neighborhood search algorithms, perturbation operators, repair operators, and neighborhood search operators, LV does not appear to teach assigning different weights to search capabilities or the use of a Roulette Wheel selection method. However, Lv in view of the analogous art of Hu (i.e. bike sharing) does teach: The bike sharing rebalancing optimization method based on an adaptive neighborhood search algorithm according to claim 1, wherein step 2 specifically comprises assigning different weights to search capabilities of perturbation operators, repair operators, and neighborhood search operators, and constructing the adaptive operator selection mechanism by using a roulette wheel selection method. (See Hu, [pg. 27069, para. 3]; Some penalty-based approaches were also adopted. Kadri et al. used a weighted objective function minimizing the sum of weighted times, where the weight is the gap between current number of bikes a confidence level at each station and further see Hu, [pg. 27076, para. 8]; At the same time, we notice that the evaluation of the station priority serves as a vital indicator to help decide which station should be served first, thus a priority-based heuristic is designed to improve the quality of a solution. Stations with higher priority will be moved to the front of the routes with higher probabilities based on Roulette Wheel selection method and further see Hu, [pg. 27075, para. 7]; In MOEA/D, a neighborhood of weight vector _i is defined as a set of its several closest weight vectors in _1; : : : ; _N . The neighborhood of the ith subproblem consists of all the subproblems with the weight vectors from the neighborhood of _i. The population is composed of the best solution found so far for each subproblem. The optimization model proposed in III is a typical MOP with two objectives, which could be solved using MOEA/D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Lv including rebalancing optimization methods, adaptive neighborhood search algorithms, perturbation operators, repair operators, and neighborhood search operators with the teachings of Hu including teach assigning different weights to search capabilities or the use of a Roulette Wheel selection method in order to prioritize issues and locations that need to be shown priority over others.(See Hu, [pg. 27075, para. ]; In MOEA/D, a neighborhood of weight vector _i is defined as a set of its several closest weight vectors in _1; : : : ; _N . The neighborhood of the ith subproblem consists of all the subproblems with the weight vectors from the neighborhood of _i. The population is composed of the best solution found so far for each subproblem. The optimization model proposed in III is a typical MOP with two objectives, which could be solved using MOEA/D. A Pareto-optimal solution is defined as the best solution archived for one objective without disadvantaging at least one of the other objectives).

Allowable Subject Matter
Claims 2, 4-7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: L. Pan, X. Liu, Y. Xia and L. -N. Xing, "Tabu Search Algorithm for the Bike Sharing Rebalancing Problem," in IEEE Access, vol. 8, pp. 144543-144556, 2020, doi: 10.1109/ACCESS.2020.3011844 X. Zhang, H. Yang, R. Zheng, Z. Jin and B. Zhou, "A Dynamic Shared Bikes Rebalancing Method Based on Demand Prediction," 2019 IEEE Intelligent Transportation Systems Conference (ITSC), 2019, pp. 238-244, doi: 10.1109/ITSC.2019.8917099., and Chiariotti F, Pielli C, Zanella A, Zorzi M. A Dynamic Approach to Rebalancing Bike-Sharing Systems. Sensors (Basel). 2018 Feb 8;18(2):512. doi: 10.3390/s18020512. PMID: 29419771; PMCID: PMC5856052; describing systems and methods for determining ridesharing characteristics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624